DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/24/2022.
In the response filed on 05/24/2022, the applicant with traverse Species A1 and B1, encompassing claims 2 and 8, respectively. Applicant argues the subject matter of the elected species encompass claims 1-11. Regarding Species A1-A4, the applicant argues that each of the species is capable of being included in the same adapter assembly and a seal is selectively positionable with a cavity. Regarding Species B1 and B2, the applicant further argues that each of the species is capable of being included in the same adapter and it is possible for at least a portion of the seal to be made from silicone. Regarding Species A1-A4, the applicant’s argument is directed to structural capabilities or use of the seal, not a similarity of the species as claimed. Regarding Species B1 and B2, applicant argues that it is possible to entirely of partially make the seal from a silicone. However, the applicant does not expressly show that the seal in the claimed species is made from same material. In response to the applicant's argument, Species B1 is directed to a seal partially made from silicon, whereas Species B2 is directed to a seal entirely made for silicon. The examiner takes a position that the claimed species are mutually exclusive. Thus, the examiner maintains the election of the species.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surgical 10 described in pars. [0027], [0031] and [0040] of the specification must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “a cavity configured to receive a pin connector assembly of an electrical assembly” in line 5. The applicant’s specification describes the cavity is configured in to receive a pin connector assembly of an electrical assembly (par. 0006). The specification further described in par. [0050] that the distal portion of 520 of seal 500 is configured to encircle a portion of pins 322 of connector assembly 320. However, disclosure does not teach/show the recited “pin” in which the cavity receive. It is not clear from the from the specification or drawings if the cavity receives pins 322 or a different single pin. The scope of the limitation recited above cannot be determined form the claim language or the disclosure and, therefore renders the claims indefinite.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contini et al., Pub. No. US 2016/0310134 (hereinafter “Contini”).
Regarding claim 1, Contini discloses an adapter assembly 200 [0279] for connecting a surgical device 400 to an electromechanical handle assembly 100 and configured to convert rotation of shafts of the electromechanical handle assembly to axial translation for effecting various functions of the surgical device (see the abstract and Figs. 1 , 16), the adapter assembly comprising: a cavity 24 configured to receive a pin connector assembly of an electrical assembly of the electromechanical handle assembly; and a seal disposed at least partially within the cavity (Figs. 2-6, para 0285, 0294). The sealing would reduce an amount of fluid able to contact the electrical assembly of the electromechanical handle assembly.
Regarding claim 2, the seal is positionable at least partially within the cavity as broadly as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Mozdzierz et al., Pub. No. 2018/0042689 (hereinafter “Mozdzierz”).
Contini, described above, does not teach the seal is at least partially made from silicone. However, the use of a sealing structure, such as a ring or gasket, for sealing electrical components is well known. Mozdzierz disclose an alternative electromechanical surgical apparatus comprising a sealing made from silicon (para 0008). Hence, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Contini in view of Mozdzierz to use a sealing material made from silicone as an equivalent alternative means for protecting electrical structures from contacting fluids, such as body fluids of a subject patient.
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 3, 2022